Citation Nr: 0629406	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-33 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 
2002, for the grant of service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to an initial disability rating higher than 
10 percent for bilateral sensorineural hearing loss.

3.  Entitlement to an initial disability rating higher than 
10 percent for tinnitus (bilateral). 


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The decision below addresses the merits of the earlier 
effective date claim and the tinnitus increased rating claim.  
The hearing loss increased rating claim is REMANDED to the 
RO, via the Appeals Management Center, in Washington, D.C.  
The veteran will be notified if further action is needed from 
him on that matter.  

On other matters, first, in March 2004, the RO granted 
service connection for oligozoospermia, claimed as sterility, 
and assigned a noncompensable rating therefor, effective July 
22, 2002.  That rating decision also granted special monthly 
compensation for loss of use of a creative organ, effective 
July 22, 2002.  The veteran was notified of the rating 
decision via a letter dated on April 23, 2004.  At the 
January 2005 Board hearing (see p. 2, transcript), the 
veteran indicated that he is dissatisfied with the 
noncompensable rating.  The undersigned advised him on the 
record that he must file a written notice of disagreement at 
the RO.  Subsequently, the veteran submitted multiple 
statements directly to the Board, apparently received in or 
around March 2005, within the one-year appeal period after 
the April 2004 notice was issued, to the effect that he is 
dissatisfied with the noncompensable rating.  This matter is 
REFERRED to the RO for appropriate action.  

Second, in statements received in or around March 2005, the 
veteran appears to have filed an informal claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected 
oligozoospermia (claimed as sterility).  This matter is 
REFERRED to the RO for appropriate action.
  



FINDINGS OF FACT

1.  The veteran filed his original claim of entitlement to 
service connection for hearing loss on July 22, 2002.

2.  Nothing in the record received before July 22, 2002, 
could be construed as a claim seeking service connection for 
hearing loss; entitlement to service connection for hearing 
loss is not demonstrated until after that date.    

3.  Service-connected (bilateral) tinnitus is assigned a 
single 10 percent rating, the maximum authorized rating.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 22, 
2002, for the grant of service connection for bilateral 
hearing loss, are not met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).

2.  The law does not permit assignment of a schedular rating 
higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date - Hearing Loss

In a January 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
10 percent rating therefor, effective July 22, 2002.  The 
veteran perfected an appeal on the issue of an earlier 
effective date for the grant of service connection.    
 
The veteran apparently contends that, as VA has determined 
that his hearing loss is attributable to active duty, service 
connection for that disability should be effective the day 
after discharge.  He acknowledges that he did not seek 
service connection for hearing loss before 2002, but 
intimates that he would have done so but for the military's 
failure to advise him of his right to seek VA compensation 
for hearing loss upon discharge.  He also maintains that VA 
should have notified him of his potential claim of 
entitlement to service connection for hearing loss.

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  In 
general, unless expressly provided otherwise, the effective 
date of an award is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation states that, in general, the 
effective date of award of compensation, whether based on an 
original service connection claim or a claim for increase, 
will be the date of the receipt of the claim, or the date 
entitlement arose, whichever is later.  

The Board finds that an effective date earlier than July 22, 
2002 is not warranted for the grant of service connection for 
hearing loss.  First, the record, pre-July 22, 2002, is 
negative with respect to any claim, formal or informal, 
concerning entitlement to benefits based on hearing loss.  
The claim (VA Form 21-526) filed on that date is the original 
hearing loss service connection claim.  

Further, the general rule is that the effective date for 
service connection is the date of the filing of the claim or 
when entitlement is shown, whichever is later.  In this 
connection, the Board acknowledges the veteran's argument 
that hearing loss was manifested earlier, before he filed his 
July 2002 claim - for instance, he said that he had tried to 
re-enlist in the Navy within a half-year before he filed the 
July 2002 claim, but could not because he had "failed" a 
hearing test.  He apparently is referring to the January 2002 
Richmond, VA, medical facility's audiology consultation 
report indicating that the veteran was seen at the request of 
a Navy recruiting officer for a "second opinion" on his 
hearing acuity and discussing the extent of the veteran's 
hearing impairment.  This record was not associated with the 
claims file until after the July 2002 claim was filed.  It 
cannot be the basis for an earlier effective date because, 
significantly, it does not provide data sufficient to 
conclude a hearing loss "disability" exists consistent with 
the 38 C.F.R. § 3.385 definition of such disability, which is 
linked to active service.                                                  

Nor can the Board assign an effective date commencing 
immediately after discharge, even though, as the veteran 
argues, hearing loss likely began before he left service.  
See statement submitted with Form 21-526.  Essentially, the 
only means by which a veteran can obtain an effective date 
for service connection for a particular disability commencing 
immediately after conclusion of service is if he files his 
original service connection claim within one year after 
discharge.  See 38 U.S.C.A. § 5110(b)(1).  If so, and 
entitlement to service connection is shown, then the 
effective date for the service-connected disability may 
commence the day after discharge from active duty.  That is 
not the case here, as the veteran filed his original service 
connection claim in July 2002.  Otherwise, again, generally, 
service connection is effective the date of filing of the 
claim or the date entitlement is shown, whichever is later.

Finally with respect to the veteran's remaining allegations, 
the law does not require VA to anticipate any potential claim 
for a benefit where no intention to raise it has been 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on an assertion that the disability existed before 
a claim is filed.  The fact that the veteran's hearing loss 
might have been identified before discharge would not permit 
the Board to assign an earlier effective date, as explained 
above.  The record simply does not include any communication 
from the veteran received before July 22, 2002, that may 
reasonably be construed as an expression of intention to seek 
service connection for hearing loss.  The veteran himself 
conceded that fact at the hearing before the undersigned in 
January 2005.  See Board hearing transcript, p. 5.

Based on the foregoing, the Board concludes that an effective 
date earlier than July 22, 2002, is not warranted for the 
grant of service connection for hearing loss.

     
II.  Increased Evaluation - Tinnitus

In January 2003, the RO granted service connection for 
tinnitus and assigned an initial 10 percent rating therefor, 
effective July 22, 2002.  The RO denied a higher rating for 
tinnitus.  See August 2003 Statement of the Case.  The RO 
denied the claim on the grounds that a 10 percent rating is 
the highest permissible under 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260 even if service connection is in effect for 
bilateral tinnitus.  DC 6260, as revised effective June 13, 
2003, clarified existing VA practice that only a single 10 
percent rating is assigned for tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2005).

In his October 2003 VA Form 9, the veteran did not explicitly 
state that he is seeking appeal on both increased rating for 
hearing loss, for which service connection was granted in the 
January 2003 rating decision, and as well, a higher rating 
for tinnitus.  Nonetheless, he did state in Form 9, to the 
effect that he is not satisfied with the evaluation of his 
hearing impairment, which ostensibly, is affected by both 
sensorineural hearing loss and tinnitus.  Thus, the Board 
construes that statement to mean that he did intend to appeal 
both issues as to increased rating for hearing loss and 
tinnitus.  Thereafter, in November 2003, the veteran 
apparently acknowledged that the law, as it was then in 
effect, did not permit a rating higher than 10 percent for 
tinnitus, bilateral or unilateral.  He reportedly agreed to 
withdraw his increased rating claim if the RO sent him a 
letter advising him that, as a matter of law, no rating 
higher than 10 percent may be assigned for tinnitus.  See 
Report of Contact.  In November 2003, the RO sent the veteran 
a letter to that effect, and advised him that the appeal on 
that issue is deemed closed.

However, the Board is not inclined to conclude that the issue 
is no longer on appeal based on the Report of Contact and the 
RO's November 2003 letter.  Rather, it concludes that it 
still has jurisdiction over the tinnitus increased rating 
claim.  That is because, unless a claim is withdrawn "on the 
record" (that is, affirmatively withdrawn during a hearing 
and such expression of withdrawal is clearly evidenced as 
reduced to writing in a hearing transcript), the claim is, 
technically, still on appeal if withdrawal is not in written 
form; it must also contain the veteran's name, file number, 
and a clear statement as to a desire to withdraw the issue.  
See 38 C.F.R. § 20.204(b).  No such written correspondence 
from the veteran or an authorized representative (see 
38 C.F.R. § 20.204(a)) was added to the record after the 
November 2003 Report of Contact.  Therefore, the Board 
currently has jurisdiction to decide the merits of the 
tinnitus increased rating claim.     
        
That said, there were developments in the law during the 
appeal period that affects evaluation of ratings for 
tinnitus.  In Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005), the U.S. Court of Appeals for Veterans Claims (Court) 
held that pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus cases affected by Smith.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which permits only a single 
10 percent rating for tinnitus, whether unilateral or 
bilateral.  Subsequently, VA lifted its stay of adjudication 
of pending tinnitus rating cases.  

In this case, tinnitus is assigned the maximum permissible 
schedular rating of 10 percent under DC 6260.  As there is no 
legal basis upon which to award a higher rating, the appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The earlier effective date claim arose from the RO's January 
2003 grant of service connection for hearing loss and 
assignment of an initial compensable rating.  In a September 
2002 letter, issued before that rating decision, the RO 
advised the veteran of what specific criteria apply to show 
entitlement to service connection for hearing loss, and that, 
if he informs VA about the sources of evidence pertinent to 
the claim, then VA would assist him in obtaining such 
evidence.  To the extent that VA did not explicitly ask the 
veteran to "supply everything he has pertaining to hearing 
loss" or something else to that effect, that failure did not 
result in prejudice to the veteran, as service connection was 
granted.  See generally Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); 38 C.F.R. § 20.1102 (harmless error).  

Where, as here, an earlier effective date for service 
connection is sought based on a grant of service connection 
made after appropriate notice was given on the service 
connection claim, VA is not required to send the veteran a 
separate duty-to-assist letter on the effective date issue.  
Rather, the veteran is entitled to a Statement of the Case 
(SOC) that includes a discussion of pertinent criteria 
governing the assignment of effective dates and an 
explanation of why an earlier effective date cannot be 
assigned.  See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. 
Reg. 25,180 (2004).  That clearly was provided in this case, 
as the SOC discussed the general rule on effective dates as 
applicable to this case and explained why the rule precludes 
an earlier effective date.        

Notwithstanding the above, the veteran had additional 
opportunity during the appeal period to submit additional 
evidence, as the SOC included citation of 38 C.F.R. 
§ 3.159, which includes a provision that the veteran may 
submit any pertinent evidence he has.  Additionally, in March 
2006, VA sent the veteran a letter consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), advising him as to how VA 
evaluates degree of service-connected disabilities and what 
criteria determine the assignment of effective dates for 
service connection and disability ratings.  However, he did 
not submit additional records pertinent to the issue of 
earlier effective date; nor did he identify sources of 
missing, pertinent evidence.    

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
and examination records, the veteran's written statements and 
hearing testimony, and claims adjudication history.  Based on 
the foregoing, the Board concludes that VA's duty to assist 
was met on the earlier effective date claim.    

With respect to the tinnitus increased rating claim, laws and 
regulations governing VA's duties to notify and assist have 
no effect on an appeal where, as here, the law, and not 
underlying facts or development of facts, is dispositive.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  
Thus, no further discussion is warranted on VA's compliance 
with such duties as to increased rating for tinnitus. 


ORDER

An effective date earlier than July 22, 2002, for the grant 
of service connection for bilateral hearing loss, is denied.

A disability rating higher than 10 percent for tinnitus is 
denied. 


REMAND

Increased Rating - Hearing Loss 

At the January 2005 Board hearing, the veteran reported that 
he had recently undergone a VA audiology examination.  He 
also indicates that he is being treated for hearing loss at a 
VA medical facility.  He intimated that this evidence would 
be pertinent to his increased rating claim.

In March 2005, the veteran submitted VA clinical records, 
which included the report of the January 2005 audiology 
examination.  The audiometric examination findings are 
presented in the form of pictographs, and do not contain 
interpretations of the findings in text form.  The Board is 
not qualified to interpret graphical findings of audiometric 
data.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Accordingly, interpretive explanation of the data is needed 
and this must be accomplished on remand.

Also, as recently as in April 2006, the veteran wrote asking 
that he be scheduled for another VA audiology examination, 
intimating that his hearing acuity has worsened.  Another 
examination should be scheduled.

Accordingly, the Board directs the following:

1.  First, advise the veteran that he may 
submit any additional information or 
evidence not of record, but in his 
possession, concerning the extent of his 
hearing loss.  Advise him that, if such 
additional evidence and information 
exists, but he does not possess them and 
he desires VA assistance in obtaining 
them, then he must provide VA enough 
information about the sources of such 
evidence (such as names and addresses of 
doctors or medical facilities), along with 
any signed records release authorizations, 
to enable VA to obtain them on his behalf.  
If he does so, assist the veteran 
consistent with controlling law and 
regulations.  Associate with the claims 
file any additional records obtained 
consistent with this remand directive.      

2.  After completing the above, schedule 
the veteran for another VA audiology and 
ear examination to evaluate the current 
extent of bilateral hearing loss.  The 
claims folder, to include a complete copy 
of this remand order and any additional 
evidence secured while the claim is on 
remand status, must be made available to 
the examiner before completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.  The examiner is 
asked to report complaints and clinical 
findings in detail, including pure tone 
threshold averages and speech 
discrimination scores to enable evaluation 
of the claim under 38 C.F.R. §§ 4.85 and 
4.86.  

Also, ask the examiner to review the 
January 2005 VA audiology examination 
report, interpret the data therein into 
text format, and provide adequate 
discussion thereof to enable VA to apply 
the information consistent with governing 
rating criteria.  Such discussion is to be 
provided in addition to a full examination 
report requested in the prior paragraph, 
not in lieu of another contemporaneous 
examination and report thereof.  

As this appeal arises from an initial 
rating assigned coincident to the grant of 
service connection, and thus, "staged" 
ratings may be appropriate from the date 
of grant of service connection, the RO is 
advised that VA should have interpretation 
of the January 2005 data, as well as a 
full report on the examination to be 
conducted while this case is on remand 
status, before the claim is readjudicated. 

3.  Thereafter, readjudicate the hearing 
loss increased rating claim based on 
review of the whole record.  If the 
benefit sought remains denied, then issue 
an updated Supplemental SOC (SSOC) that 
includes notice of governing laws and 
regulations, including those pertaining to 
VA's duties to notify and assist, and 
pertinent evidence and information added 
to the record after the issuance of the 
last SSOC.  Thereafter, if in order, 
return the appeal to the Board.      
   
The veteran is advised that the failure to appear for a VA 
examination, if scheduled, could result in the denial of his 
claim unless good cause is shown.  38 C.F.R. § 3.655 (2005).  
He has the right to submit additional evidence and argument 
on the matters remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


